Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 6/7/2021 has been received; Claims 1, 3-7, 11, 22-28 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 & 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) in view of Topolkaraev (USPN 6,677,038).

Regarding Claim 3, the combination of Dua and Topolkaraev disclose the first component polymer and the second component polymer are oriented in side-by-side relationship to define opposing lobes (Topolkaraev, Figure 6).  
Regarding Claim 4, the combination of Dua and Topolkaraev disclose each bicomponent stand is an eccentric strand, with the first polymer segment and second polymer segment being asymmetrical (Topolkaraev, Figure 6).
Regarding Claim 5, the combination of Dua and Topolkaraev disclose each bicomponent strand is coiled along a length of the bicomponent strand, the strand forming a helical coil (Topolkaraev, Figure 9, Col. 7, lines 15-53). 
Regarding Claim 6, Dua does not specifically disclose the plurality of bicomponent strands form approximately 40% to 60% of the knit structure courses. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of bicomponent strand for the knit structure in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the bicomponent strands involves only routine skill in the art. 
Regarding Claim 23, the combination of Dua and Topolkaraev disclose the polymer segments are asymmetrical segments (Topolkaraev, Figures 4 & 6), the first polymer segment possessing more volume than the second polymer segment (Topolkaraev, Figures 4 & 6).  
Regarding Claim 24, the combination of Dua and Topolkaraev disclose the bicomponent strand is a coiled strand, possessing a regular, helical coil along its length (Topolkaraev, Figure 9, Col. 7, lines 15-53).  
Regarding Claim 25, Dua discloses the non-bicomponent strand comprises a heat sensitive strand selected from fusible strands and softening strands (Para. 46,-48, 66).  
Regarding Claim 27, the combination of Dua and Topolkaraev disclose wherein the bicomponent strand is inelastic (Topolkaraev, Col. 12, lines 32-41, “non-elastomeric”).  
Regarding Claim 28, the combination of Dua and Topolkaraev disclose wherein the bicomponent strand is heat insensitive (Topolkaraev, Col. 11, lines 40-Col. 13, line 49).
Claims 7, 11 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) in view of Topolkaraev (USPN 6,677,038).
Regarding Claim 7, Dua discloses an article of footwear (Figures 1, 5, 6A & 6B) including a foot cavity (121), the article of footwear comprising: a sole structure (110); and an upper (120) coupled to the sole structure, the upper defining a forward section including a toe cage section (generic area of 135/235/320 as denoted in Figures 1, 5, 6A & 6B), a rearward section including a heel section (generic area of 133/233/321 as denoted in Figures 1, 5, 6A & 6B), and an intermediate section (Figure 1, 5, 6A & 6B) disposed between the forward section and the rearward section, the upper comprising a knit structure (Para. 46 & Figure 3D) with strands oriented in courses and wales (Figure 3D), the strands including a plurality of bicomponent strands (Para. 46-48, Figures 2b & 3d) and a plurality of non-bicomponent strands (Para. 50-51, “neutral strands”), each bicomponent strand of the plurality of bicomponent strands comprising a first component polymer integrally formed with a second component polymer (Para. 48, Figure 2b) and the knit structure excludes elastomeric strands (Para. 46, Dua does not mention any elastomeric materials since only inelastic polymers are mention; thus the structure excludes elastomeric strands). Dua does not specifically disclose a non-elastic bicomponent strand having the first component polymer possesses a first rate of shrinkage and the second component polymer possesses a second rate of shrinkage, the first rate of shrinkage differing from the second rate of shrinkage such that, when each bicomponent strand is subjected to heat, coils are generated within the bicomponent strand to impart non-elastomeric, mechanical and stretch properties for the bicomponent strand. However, Charles discloses a non-elastic bicomponent strand (Col. 2, lines 58-63 & Col. 3, lines 1-8) having the first component polymer possesses a first rate of shrinkage (Col. 2, lines 58-63) and the second component polymer possesses a second rate of shrinkage (Col. 2, lines 58-63), the first rate of shrinkage differing from the second rate of shrinkage (Col. 2, lines 58-63) such that, when each bicomponent strand is subjected to heat, coils are generated within the bicomponent strand to impart non-elastomeric, mechanical and stretch properties for the bicomponent strand (Col. 2, lines 58-63). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the non-elastic bicomponent stands that crimp/shrink from heat, as taught by Charles, in order to provide bulk to the shoe of Dua. Dua does not specifically disclose the polymer components being oriented in a side-by-side relationship along the length of the bilateral strand and such that the bicomponent stand has a helical structure and is capable of recovering substantially to its original length upon being stretched. However, Topolkaraev discloses a plurality of bicomponent strands (Figures 2-7, Col. 4, lines 63-67, Col. 11, lines 15-65), each bicomponent strand of the plurality of bicomponent strands comprises a coiled strand (Figures 8 & 9, Col. 11, lines 15-40, “helical coils”) including, a first polymer segment (Figures 2-7, Col. 7, lines 15-18) integrally formed with a second polymer segment (Figures 2-7, Col. 7, lines 15-18) such that the polymer segments are oriented in side-by-side relationship (Figure 6) along the length of the bilateral strand, and wherein the bicomponent strand is configured to recover substantially to its original length upon being stretched (Col. 10, lines 6-46, Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the bicomponent stands having a coiled strand oriented in a side-by-side relationship and ability to recover, as taught by Topolkaraev, in order to provide a 3 dimensional fiber having the ability to stretch and recover. Dua does not specifically disclose wherein a course spacing between individual bicomponent strands differs between the toe cage section and the heel section, such that a first number of courses that separates each bicomponent strand from a nearest bicomponent strand within a portion of the toe cage section differs from a second number of courses that separates each bicomponent strand from a nearest bicomponent strand within a portion of the heel section. However, Panian discloses an upper (120) comprising a knit structure (Para. 7, 40-41 & 47-48) including bicomponent strands (Para. 59) having a toe cage section (124) and a heel section (126) wherein a course spacing between individual strands can differ (Para. 55-59, 62, 63 & 67 “properties may be varied”, “mesh”, “spacing…may be varied”, “two or more yarns may be utilized in combination to take advantage of properties from both yarns, such as when yarns form different courses in the same area”) between the toe cage section and the heel section such that a first number of courses that separates each bicomponent strand from a nearest bicomponent strand within a portion of the toe cage section differs (Para. 55-59, 62, 63 & 67, “different yarns may be utilized in different component portions”, “two or more yarns may be utilized in combination to take advantage of properties from both yarns, such as when yarns form different courses in the same area”, “yarn may be selected to impart a variety of properties to separate area of body potion and/or heel portion”) from a second number of courses that separates each bicomponent strand from a nearest bicomponent strand within a portion of the heel section. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the toe and heel section to have various course spacing such that a first number of courses is different than a second number of courses in different sections of the shoe, as taught by Panian, to the upper of Dua in order to provide various features, properties and structures. Such modification would be considered a mere choice of a preferred optimum configuration for shoe properties and desired performance as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
Regarding Claim 11, Dua disclose each bicomponent strand of the plurality of bicomponent strands is a polyester bicomponent strand (Para. 46). Dua does not specifically disclose a first component polymer of poly(trimethylene terephthalate) and a second component polymer selected from the group consisting of poly(ethylene terephthalate), poly(tetramethylene terephthalate), and combinations thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the strands as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using poly(trimethylene terephthalate), poly(ethylene terephthalate), poly(tetramethylene terephthalate) would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 22, the combination of Dua and Panian disclose each of the first number of courses and the second number of courses, independently from each other (Panian, Para. 55-59, 62, 63 & 67, “different yarns may be utilized in different component portions”, “two or more yarns may be utilized in combination to take advantage of properties from both yarns, such as when yarns form different courses in the same area”, “yarn may be selected to impart a variety of properties to separate area of body potion and/or heel portion”), is from every second course to every tenth course (Panian, Para. 67, “four courses wide”, “eight courses wide”).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) and Charles (USPN 3,631,666) and Panian (US 2015/0058099) in further view of Meyer (USPN 7,338,877).
Regarding Claim 4, Dua discloses a variety of ways a bicomponent strand is oriented (Para. 48). The combination of Dua, Charles and Panian do not specifically disclose each bicomponent strand is an eccentric strand, with the first component polymer and second component polymer being oriented asymmetrically about an axis. However, Meyer discloses a component strand is an eccentric strand, with the first component polymer and second component polymer being oriented asymmetrically about an axis (Figure 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bicomponent strand to be eccentric, as taught by Meyer, in order to provide different colors luminance in an article. 

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dua (US 2004/0118018) and Topolkaraev (USPN 6,677,038) in further view of Meyer (USPN 7,338,877).
Regarding Claim 26, the combination of Dua and Topolkaraev do not specifically disclose the first polymer segment is formed of poly(trimethylene terephthalate); and the second polymer segment is formed of polytrimethylene terephthalate (PTT).  However, Meyer discloses a bicomponent strand (Col. 6, lines 21-23) which can be made from polytrimethylene terephthalate (Col. 6, lines 41-59). It would have been obvious to one of ordinary skill in the art to use a polytrimethylene terephthalate material for the bicomponent of Dua-Topolkaraev, as taught by Meyer, in order to provide the characteristics desired. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732